Citation Nr: 1639851	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from October 2004 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in July 2012.  A transcript of this hearing is of record.

In April 2014, the Veteran's agent withdrew his representation.  He has not appointed a new representative since then and has pursued the claim pro se.

In June 2015, the Board remanded this issue for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran is not unable to secure or follow substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See September 2011 and March 2012 VCAA/DTA Letter, July 2012 DRO Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

The duty to assist has also been met.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA examinations and, pursuant to the Board's June 2015 remand, his vocational rehabilitation folder was also associated with his file.  The VA examinations contain medical opinions adequately supported by rationale, and they are sufficient to decide the claim.

The Veteran is not prejudiced by not obtaining a single opinion addressing the collective impact of his service-connected disabilities on his employability.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Indeed, following and taking note of the Federal Circuit's decision in Geib, the Court clarified in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).

Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion as the opinions of record adequately addresses the impact of such on his employability.  The Veteran is not prejudiced from the Board's reliance on the conclusions reached in the VA examinations already of record.

The matter was Remanded for the purpose of securing the Veteran's VA vocational rehabilitation folder.  Those records have been obtained.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The appropriateness of assigned a TDIU on a "staged rating" basis (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is also necessary.  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The claim for TDIU was received September 23, 2011.  His combined disability rating for his period has been 90 percent.  He has at least one disability rated at 40 percent disabling.  Thus, the ratings meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  

In determining whether a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, consideration must be given to the veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted).

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Regarding his education, the record shows that the Veteran has a high school education.  See pages 27 and 72 of Education - General records received August 2015.

His vocational rehabilitation folder shows he started taking classes in April 2008 with the goal of earning an Automotive Technology Certificate, but he withdrew from the program in October 2008.  See page 5 of Education - General received August 2015.

A July 2012 VA examination report shows the Veteran had been re-enrolled in school since October 2011, taking a full course load to earn an Electrical Certificate, but the record does not indicate whether he completed the program.  See VA Examination received July 2012.

Despite the combined 90 percent disability rating, the evidence does not show that his disabilities would preclude him from obtaining and maintaining substantially gainful employment.  The record supports a finding that the Veteran would be precluded from physical employment, but not sedentary work.

The Veteran had a VA mental health examination in October 2011.  With regard to his ability to function, the Veteran reported that he quit his job prior to being fired for absenteeism.  He explained that he frequently called out sick due to stress-related headaches in addition to pain from his leg as his job required walking.  Beyond occupational interference due to the injury, the Veteran indicated he had mild interference due to his concern about not being able to do things.  He also said that he would lose focus and "wouldn't hear'" instructions radioed to him, though this did not result in any negative consequences.  In his most recent college course, the Veteran indicated that he had difficulty focusing due to thoughts about his mother's death and his leg, later qualifying it was more so the latter.  See page 19 of VA Examination received October 2011.

On October 2011 VA examination, the Veteran reported having daily pain that was limiting.  He was unable to stand and walk for long periods, and was limited to approximately 1 hour at a time.  He had been working a security job in the Bridgeport school system until January 2011.  He reported being unable to tolerate the amount of time the job required him to be on his feet, 6 to 8 hours a day, and had very frequent absenteeism due to his orthopedic injuries, most pronounced his knee (more than 1 week per month); he was almost fired because this. In light of his history and examination, the clinician stated the Veteran would be unable to sustain employment in a physician occupation, and that he would be able to work in a sedentary position.  See VA examination received October 2011.

Another opinion was offered in July 2012.  The Veteran reported having severe, constant knee pain on a daily basis.  He also indicated he had stiffness, weakness, and decreased range of motion secondary to his pain, and knee swelling.  His knee buckled or gave out frequently and caused him to stumble.  He reported being able to stand for about 10 minutes and walk for about 20 minutes.  He could sit for about 15 minutes before he needs to get up and stretch his knee.  He last worked in 2010 in security at a high school.  The job involved constant walking and climbing up and down steps, and he became unable to do it because of his knee pain.  He was forced to resign because of an inability to do the job and frequent absences, which he estimated was 2-3 days per week.  In light of the examination and the Veteran's history, the clinician stated that the Veteran has significant pain in the right knee with all activities with limitation in range of motion and strength secondary to pain.  The Veteran was unable to do tasks involving standing or walking for more than 10 to 20 minutes, and opined he would be unable to perform any type of physical employment.  The Veteran would be able to perform sedentary types of employment as long as he was able to stand and stretch when needed.  See VA examination received July 2012.

In connection with the sensory neuropathy of his right arm and hand, the Veteran also underwent a VA peripheral nerve examination in July 2012.  Based the examination and history, the physician opined that the Veteran's foot drop significantly contributed to limitations in standing and walking, and, therefore, limited his ability to engage in physical employment, but it would not limit sedentary work.  She also opined that the Veteran's radial sensory neuropathy might impact his ability to perform some sedentary employment as it limited his ability to type for more than 15 minutes or perform repeated activity/lifting activity.  It would also prohibit physical forms of employment.  See page 70 of VA Examination received July 2012.

On July 2012 mental health examination, the Veteran initially did not respond when asked to provide his daily routine, and instead stated he could not really do anything due to pain.  However, at the end of the examination, he reported that he had been in school 5 days a week from 7:15 to 12:45 since October 2011 to earn a technical certificate in electrical work.  The clinician found the Veteran to be evasive during the interview, had inconsistency in what he reported during the exam compared to other interviews, and that he grossly exaggerated depressive symptoms.  The clinician noted that the Veteran was able to go to school full-time and it was not reasonable that he was not able to work while going to school full-time.

Most of these opinions are probative because they are based on examinations, consider the Veteran's history, consistent with the evidence, and supported by a rationale.  By contrast, the October 2011 general VA examination and July 2012 mental health VA examination do not carry the same probative value because the earlier opinion was not supported by rationale and the latter opinion was based on the Veteran's status as a student.

As for the probative opinions, VA examiners are in agreement that the Veteran is unable to engage in physical employment due to the limited walking and standing associated with his right knee and foot drop, although recent records show that this may be changing.  In February 2015, the Veteran requested approval for medical clearance for employment in the police force.  He was running and doing conditioning exercises in preparation of being able to run 1.5 miles required by the police.  See page 8 of CAPRI record in Virtual VA.  Regardless, the evidence tends to show that up until recently his disabilities limited him physically to a degree that precluded physical activity.

The VA examiners are also in agreement that the Veteran's disabilities do not prevent sedentary work.  The only caveats noted by the examiners were that the Veteran would be limited in the amount of typing at a computer due to the right arm/hand neuropathy, and that he also would need to be given the opportunity stand and stretch as needed due to his right knee.

With consideration given to the Veteran's education, work experience, and limitations due to his service-connected disabilities, the Board finds that he is more likely than not able to engage in substantially gainful employment of a sedentary nature.

Although he has not submitted a completed VA Form 21-8940, the Veteran's primary form of employment since he separated from service appears to be doing security guard work.  The evidence as a whole tends to show that his disabilities would not preclude him from continuing in this type of work.

The Board acknowledges that the Veteran reported leaving a job as a security guard at a school since it was too demanding.  In July 2012, he testified that he constantly had to walk around with the kids, and that he missed more and more time due to right leg pain or the foot drop.  See page 3 of Hearing Testimony.  He also made similar statements at his October 2011 VA examinations.  

Additional evidence, however, shows his service-connected disabilities were not the only reasons for the difficulty he had at his security guard job at the high school.  As noted, he also reported on the October 2011 mental health examination that his mother's death was a factor.  

Furthermore, in July 2012, he reported having left his last job due to his legs and headaches.  He left the job because of the demands of patrolling, being unable to stand too long, and because he always had headaches.  He described his headaches as "very intense".  See page 65 of CAPRI record in Virtual VA received January 2016.  Headaches are not among his service-connected disabilities.  Thus, the impact of his mother's death and headaches were contributing factors that interfered with his ability to function in his job.  There is no indication that absent these factors, he still would not have been able to work as a security guard, particularly in a position that did not involve as much walking as was required at the high school.  In reaching this conclusion, the Board has considered other probative evidence of record.  

The Veteran's vocational rehabilitation folder includes a February 2008 report that shows he had been working as a security guard for 3 weeks, earning approximately $1,600 a month.  He was limited in standing for no longer than 10 to 15 minutes, and he could sit, but he had to regularly flex his right leg/knee.  The Veteran also reported that his current employment as a security guard was not affected by his service-connected disabilities.  The only problem he reported having regarding doing security work was that he disliked his job.  See pages 27 to 31 of Education - General records received August 2015.

There is no indication as to when or why he left this job, but the his vocational rehabilitation records include an April 2010 Discontinuance Statement that shows he stopped going to his automotive training classes because the physical duties of his training program and his job at a car dealership washing cars and changing oil aggravated his disabilities.  See page 26 of Education General records received August 2015.

The Board also notes that VA treatment records as recent as November 2015 show that the Veteran was currently employed by a security company and was again working as a security guard.  See page 1 of CAPRI records in Virtual VA in January 2016.  Thus, he has consistent shown an ability to secure work in this field.

The Board finds these factors discussed above outweigh the Veteran's statements to the effect that he does not believe that he can no longer work.  The fact that he has had periods of unemployment is not evidence of unemployability.  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In short, security guard work is not shown to be too physically demanding, and in light of his past and current employment in this area.  His service-connected disabilities are not shown to preclude such employment.

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

Entitlement to a TDIU rating is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


